Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the preliminary amendment filed 3/18/19.  As directed by the amendment, claims 1-31 have been cancelled and claims 32-51 have been added.  As such, claims 32-51 are pending in the instant application.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claims 32 and 42 are objected to because of the following informalities:  
Regarding claim 32, the language “outer wall of housing” (line 7) is objected to for a typographical/grammatical error; Examiner suggests amending to read –outer wall of the housing--.
--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the outer wall" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 33, the claim is dependent on claim 1, a cancelled claim, and as such the metes and bounds of the claim cannot be ascertained.  For purposes of expedited examination, the claim will be examined as if dependent on claim 32.
Claim 42 recites the limitation "the outer wall" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 34-41 and 43-51 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 32-36 and 40-41 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tracey et al. (2008/0249439).
Regarding claim 32, Tracey shows a device for stimulating mechanoreceptors of one or more sensory fibers of at least one nerve (see embodiment shown in Fig. 29A and B, abstract, para. 0015, 0017, 0082, 0085, 0100-0101 and 0105) which includes an earpiece comprising a housing molded substantially to fit within the external ear canal and configured to contact the concha of a subject's ear, the housing having a distal end, a proximal end, and a length therebetween (see Fig. 29A, earpiece 2901 with proximal end being the left side of the device in this figure and the distal end being the right side of the device, length as shown, see para. 0105); and a vibratory motor embedded within the housing, wherein the vibratory motor transmits vibrational energy to the outer wall of housing to stimulate one or more mechanoreceptors of sensory fibers of at least one nerve when the housing is positioned in the external ear canal (see para. 0105, vibratory motor 2907, Fig. 29A showing housing with outer wall, see 
Regarding claim 33, the Tracey device’s vibratory motor is connected to and powered by a control unit (see para. 0100, 0101, 0105 2903 including a driver circuit and including battery power).
Regarding claim 34, the Tracey device’s control unit is controlled by a computing device (see para. 0101 which discloses the device can be controlled/programmable by “an external controller”).
Regarding claim 35, the Tracey device’s computing device controls the control unit wirelessly (see para. 0101 which discloses “wireless communication capabilities” which allows for wireless control by the external controller).
Regarding claim 36, the Tracey device’s earpiece is a customized silicon-plastic mold (see para. 0105 which discloses a customized mold for the housing, para. 0098 disclosing silicon-plastic).
Regarding claim 40, the Tracey device’s at least one nerve is selected from the group consisting of cranial nerve 5, cranial nerve 7, cranial nerve 9, cranial nerve 10, spinal nerve C2, and spinal nerve C3 (see para. 0017 for example).
Regarding claim 41, the Tracey device is further configured to simultaneously stimulate mechanoreceptors served by one or more sensory fibers of cranial nerve 5, cranial nerve 7, cranial nerve 9, cranial nerve 10, spinal nerve C2, and spinal nerve C3 (see para. 0017 regarding the cranial nerves, para. 0015, 0082, 0085 regarding stimulating mechanoreceptors; the Tracey device includes the same structural and functional limitations as claimed, also including overlapping vibration frequencies, such that it also stimulates the claimed nerves).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37-38, 42-45, and 47-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracey in view of Rogers (2010/0198282).
Regarding claim 37, the Tracey device is silent as to including a vibrating rod having a substantially flat plate and an elongated arm, the plate in contact with the vibratory motor and the elongated arm extending away from the vibratory motor; however, Rogers teaches a similar device which includes a vibrating rod having a substantially flat plate and an elongated arm, the plate in contact with the vibratory motor and the elongated arm extending away from the vibratory motor (see Rogers Fig. 5, vibrating rod 11 having substantially flat plate and elongated arm as shown, see also Fig. 13-15 and para. 0077).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tracey device to include the vibrating rod, as taught by 
Regarding claim 38, the modified Tracey device’s elongated arm is angled having between a 35-40° bend to match the curvature of the subject’s ear canal (see Rogers Fig. 5 and para. 0077 which discloses the device being configured to take the shape of the ear canal, the degree of the angle would have been obvious to optimize to fit a particular user’s ear canal which would require a 35-40° bend).
Regarding claim 42, Tracey shows a device for stimulating mechanoreceptors of one or more sensory fibers of at least one nerve (see embodiment shown in Fig. 29A and B, abstract, para. 0015, 0017, 0082, 0085, 0100-0101 and 0105) which includes an earpiece comprising a housing molded substantially to fit within the external ear canal and configured to contact the concha of a subject's ear, the housing having a distal end, a proximal end, and a length therebetween (see Fig. 29A, earpiece 2901 with proximal end being the left side of the device in this figure and the distal end being the right side of the device, length as shown, see para. 0105); and a vibratory motor, wherein the vibratory motor transmits vibrational energy to the outer wall of housing to stimulate one or more mechanoreceptors of sensory fibers of at least one nerve when the housing is positioned in the external ear canal (see para. 0105, vibratory motor 2907, Fig. 29A showing housing with outer wall, see para. 0025, 0100 regarding a motor, para. 0015, 0017, 0082, 0085 regarding stimulating one or more mechanoreceptors of sensory fibers of at least one nerve).  The Tracey device is silent as to the vibratory motor being releasably coupled to the housing; however, Rogers teaches a similar device which includes an earpiece with a releasably connected vibratory motor (see Rogers Fig. 16, earpiece 63 releasably connected to actuator 61, see para. 0086).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tracey device’s vibratory motor to be releasably connected to the housing, as taught by Rogers, in order to provide a modular design which allows for parts to be replaced or changed (see Rogers para. 0087).

Regarding claim 44, the modified Tracey device’s control unit is controlled by a computing device (see Tracey para. 0101 which discloses the device can be controlled/programmable by “an external controller”).
Regarding claim 45, the modified Tracey device’s computing device controls the control unit wirelessly (see Tracey para. 0101 which discloses “wireless communication capabilities” which allows for wireless control by the external controller).
Regarding claim 47, the modified Tracey device’s earpiece is a customized silicon-plastic mold (see Tracey para. 0105 which discloses a customized mold for the housing, para. 0098 disclosing silicon-plastic).
Regarding claim 48, the modified Tracey device is silent as to including a vibrating rod having a substantially flat plate and an elongated arm, the plate in contact with the vibratory motor and the elongated arm extending away from the vibratory motor; however, Rogers teaches a similar device which includes a vibrating rod having a substantially flat plate and an elongated arm, the plate in contact with the vibratory motor and the elongated arm extending away from the vibratory motor (see Rogers Fig. 5, vibrating rod 11 having substantially flat plate and elongated arm as shown, see also Fig. 13-15 and para. 0077).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Tracey device to include the vibrating rod, as taught by Rogers, in order to provide structure to extend the stimulation further into the ear canal and enhance the vibratory stimulus (see Rogers para. 0077).
Regarding claim 49, the modified Tracey device’s elongated arm is angled having between a 35-40° bend to match the curvature of the subject’s ear canal (see Rogers Fig. 5 and para. 0077 which 
Regarding claim 50, the modified Tracey device’s at least one nerve is selected from the group consisting of cranial nerve 5, cranial nerve 7, cranial nerve 9, cranial nerve 10, spinal nerve C2, and spinal nerve C3 (see Tracey para. 0017 for example).
Regarding claim 51, the modified Tracey device is further configured to simultaneously stimulate mechanoreceptors served by one or more sensory fibers of cranial nerve 5, cranial nerve 7, cranial nerve 9, cranial nerve 10, spinal nerve C2, and spinal nerve C3 (see Tracey para. 0017 regarding the cranial nerves, para. 0015, 0082, 0085 regarding stimulating mechanoreceptors; the modified Tracey device includes the same structural and functional limitations as claimed, also including overlapping vibration frequencies, such that it also stimulates the claimed nerves).

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracey in view of Coole et al. (2011/0066176).
Regarding claim 39, the Tracey device is silent as to including a hollow air duct running from the distal end to the proximal end of the earpiece housing; however, Coole teaches an earpiece device which includes a hollow air duct running from the distal end to the proximal end of the earpiece housing (see Coole Fig. 1-2, hollow air duct 16, see para. 0022 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tracey device to include the hollow air duct, as taught by Coole, in order to permit the transmission of sound through the earpiece (see Coole para. 0022).

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracey and Rogers as applied to claim 42 above, and further in view of Darley et al. (2007/0106344).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 20-21 of U.S. Patent No. 10,045,907. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include each structural and functional limitation as claimed and additionally includes stimulating sensory fibers of cranial nerve 9 such that the patent claims are narrower versions of the instant claims.  As such, any infringement on the patent claims would result in infringement on the instant claims.
Instant claims 32-49 correspond to patent claims 1-18, respectively.  Instant claims 50-51 correspond to patent claim 20-21, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lattner (10,925,803), Afshar (2013/0072834), Hanna (2005/0267388), Hanna .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W STUART/Primary Examiner, Art Unit 3785